EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Pool on November 5, 2021.
The application has been amended as follows: 
Claim 1, Line 15: “being” has been deleted and replaced with --that is--, in order to correct a grammatical error. 
Claim 2, Line 16: “being” has been deleted and replaced with --that is--, in order to correct a grammatical error.
Claim 25, Line 15: “being” has been deleted and replaced with --that is--, in order to correct a grammatical error.
Claim 26, Line 16: “being” has been deleted and replaced with --that is--, in order to correct a grammatical error.
Claim 73, Line 2: “the bag body to which the first belt-shaped base is bonded and the bag body” has been deleted and replaced with --a portion of the bag body to which the first belt-shaped base is bonded and a portion of the bag body--, in order to overcome a 112(b) issue. 
Claim 74, Line 2: “the bag body to which the first belt-shaped base is bonded and the bag body” has been deleted and replaced with --a portion of the bag body to which 
Claim 75, Line 4: “the length of the zipper tape” has been deleted and replaced with --a length of the second belt-shaped base--, in order to overcome a 112(b) issue. 
Claim 76, Line 4: “the length of the zipper tape” has been deleted and replaced with --a length of the second belt-shaped base--, in order to overcome a 112(b) issue.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest the claimed zipper tape bags and manufacturing methods having the zipper tape configuration as claimed. Specifically, the prior art fails to teach or suggest: (1) the specific attachment of the first belt-shaped base to the bag body in combination with the specific attachment of the second belt-shaped base to the bag body, in combination with (2) the shortened second belt-shaped base in a width direction in relation to the first belt-shaped base, in combination with (3) the second belt-shaped base having a length from the position where the second belt-shaped base is continuously provided to the engagement portion to the first end near the aperture of the bag body that is 2.0 mm or less (which is defined in the specification as length which is incapable of being grasped by human fingers). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NINA K ATTEL/					/JES F PASCUA/Examiner, Art Unit 3734    				Primary Examiner, Art Unit 3734